Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 1 of 9 Page ID #:84




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     dennisp@potterhandy.com
   7     Attorneys for Plaintiff
   8
   9                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Chris Langer,                             Case No. 2:19-cv-01037-RGK-MRW
  12              Plaintiff,
  13        v.
                                                   Plaintiff’s Case Statement
  14     SC Port, LLC, a California
         Limited Liability Company;
  15     Frederick H. Leeds, in
         individual and representative
  16     capacity as trustee of The
         Frederick H. Leeds Intervivos
  17     Trust dated November 30, 1990;
         Rosa Maria Carbajal; and Does
  18     1-10,
  19              Defendants.
  20
  21
              Pursuant to this Court’s “ADA Disability Access Litigation: Order
  22
       Granting Application for Stay and Early Mediation,” filed April 8, 2019, the
  23
       plaintiff submits his Plaintiff’s Case Statement.
  24
  25
       A.     Itemized List
  26
              The specific conditions at the site that forms the basis of this lawsuit are
  27
       the lack of accessible parking space, path of travel, transaction counter and
  28
       restroom facilities at the La Costa (“Restaurant”) located in Bell, California.


                                               1

       Plaintiff’s Case Statement                               2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 2 of 9 Page ID #:85




   1      1. Inaccessible Parking Space:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           Each accessible parking stall must have an access aisle adjacent to it.
  20              Standard accessible parking stalls can have a 60-inch-wide access
  21              aisle while van accessible stalls must have a 96 inch wide access
  22              aisle. 2010 Standards § 502.2.
  23           Here, the failure to have an access aisle is a violation of the ADA.
  24           The included photo of the Facility depicts the above violation.
  25
  26
  27
  28



                                              2

       Plaintiff’s Case Statement                             2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 3 of 9 Page ID #:86




   1      2. Lack of Accessible Path of Travel:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           There must be an accessible path of travel that connects all buildings,
  20              elements and spaces on the same site. To be considered an accessible
  21              route, there cannot be a stair or step. Any such change in level
  22              measuring greater than ½ inch must have a ramp or lift. Id. 2010
  23              Standards § 303.4.
  24           Here, the unramped steps are a violation of the ADA.
  25           The included photo of the Facility depicts the above violation.
  26
  27
  28



                                              3

       Plaintiff’s Case Statement                             2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 4 of 9 Page ID #:87




   1      3. Lack of Accessible Transaction Counter:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           Under the 2010 Standards, where the approach to the sales or
  20              service counter is a parallel approach, such as in this case, there must
  21              be a portion of the sales counter that is no higher than 36 inches
  22              above the floor and 36 inches in width and must extend the same
  23              depth as the rest of the sales or service counter top. 2010 Standards
  24              § 904.4 & 904.4.1.
  25           Here, no such accessible transaction and service counter has been
  26              provided in violation of the ADA.
  27           The included photo of the Facility depicts the above violation.
  28



                                                4

       Plaintiff’s Case Statement                               2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 5 of 9 Page ID #:88




   1      4. Inaccessible Toilet Stall:
   2           Where a toilet stall is provided in a restroom in existing facilities, the
   3              size and arrangement of the standard toilet stall must be at least 60
   4              inches wide by 56 inches deep. 2010 Standards § 604.3.1.
   5           Here, the toilet area does not comply and is in violation of the law.
   6
   7      5. Lack of Restroom Grab bars:
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25           For a toilet to be considered accessible under the ADA, there must be
  26              two grab bars on walls adjacent to the toilet to assist persons with
  27              disabilities to transfer to the toilet. 2010 Standards § 604.5.
  28           Here, the failure to provide two compliant grab bars is a violation.


                                               5

       Plaintiff’s Case Statement                               2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 6 of 9 Page ID #:89




   1           The included photo of the Facility depicts the above violation.
   2
   3      6. Inaccessible Wall Mounted Accessories:
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21           If controls, dispensers, receptacles or other equipment is provided in
  22              a restroom, they must be on an accessible route and be mounted so
  23              that their highest operable parts are no greater than 48 inches above
  24              the floor. 2010 Standards § 308.3.
  25           Here, the failure to ensure that the wall mounted accessories meet
  26              the height requirement is a violation of the ADA.
  27           The included photo of the Facility depicts the above violation.
  28



                                               6

       Plaintiff’s Case Statement                             2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 7 of 9 Page ID #:90




   1      7. Lack of Accessible Sink:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           Hot water and drain pipes under lavatories must be insulated or
  20              otherwise configured to protect against contact. 2010 Standards
  21              §606.5.
  22           Here, the failure to wrap the plumbing underneath the sink is a
  23              violation of the ADA.
  24           The included photo of the Facility depicts the above violation.
  25
  26          Note: As stated in the Complaint, given the obvious and blatant
  27   violations, the plaintiff has alleged, on information and belief, that there are
  28   other violations and barriers on the site that relate to his disability. Plaintiff


                                               7

       Plaintiff’s Case Statement                              2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 8 of 9 Page ID #:91




   1   intends to conduct a site inspection and amend the complaint, to provide
   2   proper notice regarding the scope of this lawsuit, once he conducts a site
   3   inspection. See Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding
   4   that once a plaintiff encounters one barrier at a site, he can sue to have all
   5   barriers that relate to his disability removed regardless of whether he
   6   personally encountered them). Thus, settlement must address this holistic
   7   remediation.
   8
   9   B.     Amount of Damages
  10          Under the Unruh Civil Rights Act and the California Disabled
  11   Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages
  12   and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
  13
       lists actual damages and statutory damages as two separate categories of
  14
       damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
  15
       F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
  16
       $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
  17
       $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)). Each
  18
       responsible party under the ADA is individually liable for the denial of rights.
  19
  20   Lentini v. California Center for the Arts, Escondido, 370 F.3d 837, 849-851

  21   (9th Cir. 2004).

  22          The Unruh Civil Rights Acts provides for minimum statutory penalties

  23   of $4,000 plus actual damages for each offense against each responsible entity.
  24   Thus, Plaintiff claims $4,000 in statutory penalties against the property
  25   owners, SC Port, LLC and Frederick H. Leeds and $4,000 against the business

  26   owner, Rosa Maria Carbajal, for a sum total of $8,000. If this matter proceeds
  27   beyond mediation, Plaintiff will additionally be seeking damages for on-going

  28   deterrence.



                                              8

       Plaintiff’s Case Statement                            2:19-cv-01037-RGK-MRW
Case 2:19-cv-01037-RGK-MRW Document 24 Filed 04/22/19 Page 9 of 9 Page ID #:92




   1
   2   C.     Demand for Settlement of Case
   3          First, to provide for accessible parking space, path of travel, transaction
   4   counter and restroom facilities at the Restaurant.
   5          Second, enter into a court enforceable consent decree binding the
   6   defendants to: (1) institute policies and procedures whereby they maintain the
   7   property in a compliant state; (2) the defendants agree to obtain and deliver a
   8   CASp report on the property to the plaintiff (with photos) within 30 days that
   9   identifies all access barriers. Thereafter, the plaintiff will have 30 days to
  10   comment on the report. If the plaintiff notes other barriers, the plaintiff can
  11   make a demand that the defendants correct them. If the parties cannot
  12   reasonably agree on barrier correction within 10 days following plaintiff’s
  13   demand, the plaintiff has the right to file a new action or refile the action in
  14   state or federal court.
  15          Lastly, to settle this matter globally at mediation, that Defendants pay
  16   $8,000 in statutory penalties and submit to the court as to reasonable
  17   attorney’s fees and costs as provided by both the ADA and Unruh.
  18
  19
       Dated: April 22, 2019                    CENTER FOR DISABILITY ACCESS
  20
  21
  22                                            By: /s/ Dennis Price___________
                                                Dennis Price, Esq.
  23                                            Attorney for Plaintiff
  24
  25
  26
  27
  28



                                               9

       Plaintiff’s Case Statement                              2:19-cv-01037-RGK-MRW
